IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHIRLEY DEPARI, : CIVIL NO. 3217-CV-07 55
Plaintiff,
v. : Magistrate Judge Saporito

JESSE RUNYON, et al.,

Defendant

ORDER

AND NOW, this 15th day of November, 2018, counsel having
advised the Court that the above-captioned action has been settled, IT IS
HEREBY ORDERED THAT this action is hereby DISMISSED, Without
costs and Without prejudice to the right, upon good cause shown Within sixty
(60) days, to reinstate the action if the settlement is not consummated The

Clerk of Court shall note the docket of this action accordingly

F?"["l ‘ "F'
os PH F.s oRIT'é{JR.

United States Magistrate Judge

 

